NOT FOR PUBLICATION

                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY
                         CAMDEN VICINAGE

CURTIS SHAW,                        Civil   No. 18-14144 (RMB)

          Petitioner

     v.                                       OPINION

WARDEN KAREN TAYLOR, et al.,

          Respondents


BUMB, District Judge

     Petitioner Curtis Shaw, whose last known address was Camden

County Correctional Facility in Camden, New Jersey, filed this

petition for writ of habeas corpus under 28 U.S.C. § 2254 on

September 17, 2018. (Pet., ECF No. 1.) On October 5, 2018, legal

mail sent to Petitioner at his last known address was returned to

the Court as undeliverable. (ECF No. 2.) Petitioner did not advise

the Court of his new address.

I.   DISCUSSION

     Local Civil Rule 10.1(a) provides, in relevant part:

          unrepresented parties must advise the Court of
          any change in their . . . address within seven
          days of being apprised of such change by
          filing a notice of said change with the Clerk.
          Failure to file a notice of change may result
          in the imposition of sanctions by the Court.

     Dismissing a Plaintiff’s complaint without prejudice is an

appropriate remedy for noncompliance with this rule. See Archie v.
Dept. of Corr., Civ. No. 12-2466 (RBK/JS), 2015 WL 333299, at *1

(D.N.J. Jan. 23, 2015) (collecting cases).

II.   CONCLUSION

      The Court will dismiss this case without prejudice pursuant

to Local Rule 10.1   An appropriate order follows.



Dated: April 12, 2019



                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




                                 2
